
	

113 HRES 86 IH: Expressing the sense of the House of Representatives that Dr. Shakil Afridi is an American hero and that he should be immediately released from custody by Pakistan.
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 86
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Rohrabacher (for
			 himself, Mr. Sherman,
			 Mr. Gerlach,
			 Mr. Higgins,
			 Mr. Poe of Texas,
			 Mr. Salmon,
			 Mr. Stockman,
			 Mr. Hunter,
			 Mr. Gohmert,
			 Mrs. Bachmann,
			 Mrs. Lummis, and
			 Ms. Loretta Sanchez of California)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Dr. Shakil Afridi is an American hero and that he should
		  be immediately released from custody by Pakistan.
	
	
		Whereas Dr. Shakil Afridi is a hero to whom the people of
			 the United States owe a debt of gratitude for his help in finding the hiding
			 place of Osama bin Laden;
		Whereas Dr. Afridi, a Pakistani physician, demonstrated
			 the universally respected attributes of courage, dignity, and honor in aiding
			 the United States in bringing to an end the reign of the terrorist leader Osama
			 bin Laden who masterminded the September 11, 2001, attacks which murdered 3,000
			 United States citizens; and
		Whereas Dr. Afridi is currently imprisoned by the
			 Government of Pakistan, a deplorable situation which constitutes a hostile act
			 by Pakistan against the United States and belies the notion that Pakistan is an
			 ally in the war against terrorism: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Dr. Shakil Afridi is an American hero and that he should
			 be immediately released from custody by Pakistan.
		
